                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN

DESHON T. ADAMS,

                      Petitioner,

       v.                                                   Case No. 19-C-104

UNITED STATES OF AMERICA,

                      Respondent.


                                            ORDER


       On October 21, 2019, this court denied Adams’ motion for an extension of time to pay his

docketing fee on appeal, explaining that this court has no authority to extend a deadline imposed

by the Court of Appeals nor alter a mandate imposed by it. Dkt. No. 22. Subsequently, Adams

appears to have filed a second motion for reconsideration of this court’s decision denying Adams

relief pursuant to 28 U.S.C. § 2255. Dkt. No. 23.

       On March 11, 2016, Adams entered a plea of guilty to one count of possession of a firearm

by a felon in violation of 18 U.S.C. §§ 922(g) and 924(a)(2). On June 30, 2016, the court imposed

a within-guideline sentence of 87 months.       Adams appealed, claiming that the court had

impermissibly considered unreliable evidence linking him to seven unsolved shootings when

weighing the sentencing factors. The Court of Appeals rejected Adams’ argument and affirmed the

court’s sentencing determination. United States v. Adams, 879 F.3d 826 (7th Cir. 2018). On

January 14, 2019, Adams filed a motion to vacate and/or correct his sentence pursuant to 28 U.S.C.

§ 2255, which this court denied on January 31, 2019. Dkt. No. 2. Adams’ first motion for

reconsideration of this decision, Dkt. No. 8, was denied on March 13, 2019. Dkt. No. 9.
       The court has fully considered Adams’ arguments and nothing he presents in this subsequent

motion for reconsideration changes or alters the court’s view that he is not entitled to relief under

§ 2255. Accordingly, the motion for reconsideration, Dkt. No. 23, is DENIED.

       SO ORDERED this 21st          day of November, 2019.

                                              s/ William C. Griesbach
                                              William C. Griesbach, District Judge
                                              United States District Court




                                                 2
